                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: TERRY S. WOGINRICH and                         : CHAPTER 13
       ANN J. WOGINRICH                               :
           Debtor(s)                                  :
                                                      :
         JACK N. ZAHAROPOULOS                         :
         STANDING CHAPTER 13 TRUSTEE                  :
             Movant                                   :
                                                      :
               vs.                                    :
                                                      :
         TERRY S. WOGINRICH and                       :
         ANN J. WOGINRICH                             :
             Respondent(s)                            : CASE NO. 5-21-bk-01137


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

               AND NOW, this 28th day of June, 2021, comes Jack N. Zaharopoulos, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate – CMA
                     b. Jointly held property to the extent of joint claims.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. Plan ambiguous – The plan fails to specially classify joint
                        claims to be paid from jointly held property from individual
                        claims that will be paid from individually held assets.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                              /s/Jack N. Zaharopoulos
                                              Standing Chapter 13 Trustee
                                              8125 Adams Drive, Suite A
                                              Hummelstown, PA 17036
Case 5:21-bk-01137-MJC                        (717) 566-6097
                                Doc 24 Filed 07/12/21     Entered 07/12/21 09:06:43          Desc
                                Main Document      Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 12th day of July, 2021, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                  /s/Deborah A. Behney
                                                  Office of Jack N. Zaharopoulos
                                                  Standing Chapter 13 Trustee




Case 5:21-bk-01137-MJC         Doc 24 Filed 07/12/21 Entered 07/12/21 09:06:43                Desc
                               Main Document     Page 2 of 2
